BUFFINGTON, Circuit Judge.
This ease is thus aptly summarized in the opinion of the court below: “But one question presents itself for decision under the pleadings and evidence in the ease; i. e., was this completely denatured alcohol property designed for the manufacture of liquor intended for use in violation of the National Prohibition Act?” Following this statement, that court fully discussed the evidence on which it based its decree, and as the proofs lead us to the same conclusion, and nothing but thé fact questions are involved, we limit ourselves to stating the judgment below is affirmed.